Hocker, J.

(after stating the facts. J

Of the fifty-six assignments of error, nine are abandoned in the brief of plaintiff in error. To give each one of them an extended consideration would swell this opinion to a burdensome length.
The first assignment of error is based on the ruling of the trial judge denying the motion to quash the indictment, and the .contention in the brief of plaintiff in error is, (a) that the board of public instruction of Jackson county is by statute (sections 236, 237, Rev. Stats. of 1892) a corporation with a certain name, and authorized to act under and in its corporate name, and not otherwise, and that the writing alleged to be forged, warrant 96, does not upon its face purport to be the act of the corporation, and shows no liability on the part of the corporation. A mere Tyrutvm fulmen is of course valueless, and can not be the subject of forgery (King v. State, 43 Fla. 211, 31 South. Rep. 254), but we do not think this warrant can be said to be an absolute nullity. In fact, this court h.as held that an order drawn by a county board of public instruction, approved by the board and directed to the county treasurer for the payment of money, is such an instrument within the meaning of our statute, as can be the subject of forgery. Smith v. State, 29 Fla. 408, 10 South. Rep. 894. At the time the forgery in the Smith case was committed, the act making, the county boards of public instruction corporations was in existence. The warrant in this case was very similar in form to the warrant described in the indictment in the case at bar. It was drawn on the treasurer of Madison county and signed by the superintendent of public instruction and the chairman of the board of public in*144struction. The court says on page 424: “It is a writing which if genuine might apparently be of legal efficacy or the foundation of a legal liability against the board of public instruction of Madison county, and within the light of the authorities is such an instrument as can be forged.” It was also held that where the forged writing was copied in the indictment it was not necessary to allege that the chairman of the board, and superintendent, as such, had authority to sign such an instrument. See also People v. Bibby, 91 Cal. 470. The next contention (b) is that the indictment is bad for duplicity, and for the reason that it is indefinite and uncertain. The objection for duplicity is based on the fact that the indictment charges that the name of E. P. Melvin, chairman county board pub. inst., was forged, and also that the signature of J. W. Bowen, the payee, was forged. In other words, that two distinct forgeries were committed. We think it is sufficient to say upon this point that the charge that the name of J. W. Bowen was forged by Wooldridge, as it appears on the face of the indictment does not constitute a forgery, however fraudulent it may have been. It is endorsed, “J. W. Bowen by A. J. Wooldridge.” Wooldridge here assumes to sign Bowen’s name by authority. If he had no authority, then he was guilty of a false assumption of authority, but not of forgery. 13 Am. & Eng. Ency. Law (2nd ed.) 1082, note 4. It is not shown in what respect the indictment is vague and indefinite.
The third and fourth assignments of error are based on the refusal of the court to strike out the answer of the State witness, J. W: Bowen, to the question: “Examine the endorsement on the back of that warrant (warrant No. 96 described in the indictment) and state whether or *145not it is your signature.” The answer being, “Profr. Wooldridge had no authority from me to endorse my name upon this paper.” The objection to the answer was that it was “irrelevant and immaterial and the endorsement did not purport to be the signature of the witness.” The State Attorney announced that the question was asked not to prove forgery of the name of Bowen, but for the “purpose of showing an intent to defraud.” The contention by the plaintiff in error in his brief in support of his objection is the very opposite of that under his first assignment, vis: that the endorsement “J. W. Bowen by A. J. Wooldridge,” if made by Wooldridge, did not constitute forgery, and the answer was, therefore, immaterial. The evidence tends to prove that the defendant endorsed the warrant in the manner shown by the indictment and presented it to W. J. Daniel & Co., bankers, who paid him money therefor. We think that inasmuch as a fraudulent intent is a material and essential ingredient in the crime of forgery, there’was no error committed by the court in refusing to strike out the answer of the witness, as it had a direct bearing upon the question of fraudulent intent, and under the circumstances would tend to prove such intent, if the warrant in its making was forged by Wooldridge.
The fifth assignment is based on the overruling of the objection of defendant to the following question propounded by the State to its witness E. P. Melvin, vis: “In signing the warrants when Mr. Boney was not present how did you sign them?” The objection was that the question called for secondary evidence. The witness had 'stated that he, Mr. Boney and Mr. Bevis, were the members of the school board for the year 1900; that Mr. Boney was chairman; that when Boney was absent he generally *146discharged the duties of chairman, and transacted as such chairman such business as was necessary. It was not shown, nor is it apparent, that it would have been convenient or possible to introduce all the warrants the witness may have signed. Moreover the question related to a collateral matter, and parol evidence was competent. Bradner on Evidence, p. 244, section 24; Rodgers v. Crook, 97 Ala. 722, text 725, 12 South. Rep. 108; Smith v. Dinkelspiel, 91 Ala. 528, 8 South. Rep. 490. See, also, Boykin v. State, 40 Fla. 484, 24 South. Rep. 141.
The sixth, and seventh assignments of error relate to-refusal of the court to strike out the testimony of E. P. Melvin “that the writing of the body of the warrant offered in evidence by tlie State (warrant No. 85), was in the handwriting of Profr. Wooldridge,” and to strike out the testimony of said witness “that the handwriting in the body of tlie warrant (warrant No. 69 offered in evidence bv-the State) was in tlie handwriting of Profr. Wooldridge.” The witness Melvin had testified that he usually signed liis name E. P. Melvin; that he lived in Jackson county, and was a member of the school board for the year 1900; that Mr. Boney was chairman, but that be, witness, acted as chairman when Boney was absent; that Profr. Wooldridge, the defendant, was county superintendent of public instruction. Warrant No. 85 was handed tlie witness who examined the same. He testified that he signed tlie name E. P. Melvin to said warrant; that Mr. Wooldridge signed his name over the words “county superintendent of public instruction,” that he took the signature to be Wooldridge’s as it was the way be usually wrote it; that Wooldridge usually filled out the l>ody-of ilie warrants; that the Avarrant (No. So) Avas in (lie form used by the county board of public instruction of Jackson county in the year I960; that it Avas Mr. *147Wooldridge’s duly as county superintendent to draw all warrants against the county at that time, and he usually performed that duty; that he had seen Wooldridge’s handwriting for two years and was to some extent familiar with it; that he thought the handwriting indicated in the warrant (No. 85) was Wooldridge’s; that he formed that opinion partially from the fact that it resembles his writing, and partially because it was his duty to fill them out. Warrant No. 85 was offered by the State for the purpose of slowing the-signature of E. P. Melvin, and the further purpose of showing the signature of A. J. Wooldridge for the consideration of the jury. In regard to warrant No. G9, about the same testimony was elicited. Witness testified that he signed this warrant, and that Wooldridge signed it in the lower left hand corner. The warrant purports to be signed E. P. Melvin, chairman co. board pub. inst.” on the lower right hand corner, and “A. J. Wooldridge, sec’y and co. supt. pub. inst.” on the lower left hand corner. The witness would not say that he could at all times identify Wooldridge’s handwriting;, but that the signature in the left hand corner resembled Wooldridge’s writing as well as the filling out in the body of the warrant. It is contended that Melvin did not show sufficiently familiarity with Wooldridge’s handwriting to be a competent -witness in the matter, and the authority referred to is 15 Am. & Eng. Ency. Law, 258-259, and authorities cited. We do not think this authority, nor those cited, sustains the contention made, but rather the reverse. Tire testimony was proper as against the objection urged. 1 Greenleaf on Evidence (16th ed.) section 577; Thalheim v. State, 38 Fla. 169, 20 South. Rep. 938. See, also, State v. Hall, 16 S. Dak. 6, 91 N. W. Rep. 325.
The eighth-and ninth assignments of error are based on *148the refusal of the court to allow the defendant to ask the witness E. P. Melvin the following questions on cross-examination : “Do you know whether or not it was the custom of the chairman to sign warrants in blank with directions to be filled out afterwards and deliver to the proper person ?” “Was it not a custom for the chairman or any member of the board acting as chairman to sign warrants in blank with directions to be filled out after-wards?” Warrant No. 96 described in the indictment had been introduced in evidence, Melvin had testified that he did not sign it, nor authorize any one to sign his name to it, and did not know anything about its being signed; that the handwriting on the lower left hand corner resembled that of A. J. Wooldridge, and also that the filling resembled the handwriting of Wooldridge; and on the cross-examination that he had seen Wooldridge’s writing for nearly turn years, but-would not swear that the signature of the name E. P. Melvin was in the handwriting of A. J. Wooldridge; that it was not a fact .that warrants were left signed by him in blank, with directions that they be filled out, and no blank warrants were ever signed by him. After this follow the questions presented in the eighth and ninth assignments of error. The witness had positively denied that lie had ever signed any warrants in blank, and as Avarrant No. 96 upon which the charge of forgery Avas predicated purported to be signed by the witness Melvin as chairman, we do not perceive what bearing the custom of any other chairman would have upon the case. We find here no error in the ruling of the court.
The tenth, eleventh and twelfth assignments of error are based on the refusal of the court to allow the defendant to ask the witness Melvin on cross-examination the following questions: “Is it not a fact that after Mr. *149Wooldridge’s term of office had expired there was an investigation made on the first of April, and a number - of warrants that had been issued during the last two years of his term of office were found to be illegal, and admitted to be illegal by you, that were signed by you?” “I will ask you if this is a legal warrant (referring to warrant No. 71), was it drawn before or after you signed it?” “Is it not a. fact that you, acting as chairman of the school board of this county, signed warrants that were illegal and which you afterwards admitted to be illegal?” The record shows that “defendant proffered to prove by the Avitness that the Avarrant (No. 71) Avas signed by him, and that the same Avas illegal, and for the purpose of showing that the Avitness Avas in the habit of signing Avarrants before they Avere filled out, and if the Avarrant alleged to be forged Avas in fact signed by Melvin under these circumstances, ' there Avould be no forgery,” and further “that there Avere numerous Avarrants Avhich Avere signed by the Avitness about the time of the alleged forgery, Avhich were illegal, and which Avere drawn for no valid indebtedness against the county.” We deem it unnecessary to pass on these assignments, inasmuch as at a subsequent stage of the proceedings E. P. Melvin Avas re-introduced by the State, and on cross-examination practically answered ail these» questions. He then said: “There Avere about ten or twenty Avarrants, I don’t remember the number, Avhich were illegally draAvn, that were signed by me * * * . I could not state avIiether the board ordered these warrants drawn or not. 1 can only state how Avarrants were usually draAvn. The school board passed a standing order that all persons holdng claims against the school hoard should file their claims by Thursday of the week; that the school board met Saturday; that the superintendent should examine these accounts, and if found to be *150correct, should have his warrants filled out. If any came in on that day, the warrants were filled out of the book. I think probably the superintendent had his name signed to the warrants when the accounts were correct. The board, of course ordered the signature of the chairman, and I usually did, when I was chairman pick up my pen, take it for granted it was all right, and signed my name; that is the way I claim I signed my name to warrants I should not have done. I just supposed they were all right. I thought they were. That’s the custom, and that’s the way we have been doing since McBae has been superintendent.” McBae was the successor of Wooldridge as superintendent. This testimony, was elicited on cross-examination, and evidently in answer to pertinent questions by the defendant; and shows clearly that illegal warrants had been signed by the' witness, and how and why, from his standpoint, it occurred.
The thirteenth assignment of error is based on the refusal of the trial judge to allow the defendant to ask witness Melvin the following question: “Will you examine, these (referring to the name of A. J. Wooldridge written in several places on a piece of paper) and tell me whether any of those are the signature of Prof’r. Wooldridge?” The,paper on which the name of Wooldridge was written was filed after the court had sustained the objection to the question. The record states that the question was asked for the purpose of testing the knowledge of the witness of the handwriting of A. J. Wooldridge, but it does not show who wrote the name of Wooldridge on the paper. It does not appear whether or not the names on the paper were genuine specimens of Wooldridge’s handwriting.
Melvin was not introduced as an expert on handwriting, nor had he given an opinion that the name “E. P. Melvin” signed to the warrant mentioned in the indict*151ment or any other warrant in evidence, was in the handwriting of defendant. He had stated merely that in his opinion the name “E. P. Melvin” written as the payee in one of the warrants, and the signature of A. J. Wooldridge and other writing in ihe body of the warrants were in the handwriting of defendant. These facts were not disputed or contested by the defendant, who admitted when examined as a witness that the writing mentioned by the witness Melvin was genunine. Under these circumstances the court does not feel called upon to determine whether the Circuit- Court should have permitted the question complained of in this assignment of error, for the defendant having testified to the genuineness of the writing has no right to complain that the court unduly restricted his right to cross-examine the -witness produced by the State as to his kno wledge of the fact so' admitted.
The fourteenth and fifteenth assignemnts of error are based on the refusal of the court to allow the defendant to ask the witness Melvin the following questions, vis: “I will ask- you Mr. Melvin, if it is not a fact that this warrant- No. 96, the one alleged by the indictment to be forged, has been paid by the county?” “Is it not a fact that the school board of which you are a member, in regular session in this county, ratified and confirmed this warrant as being valid, by ordering the same to be paid?” The record shows that defendant stated he expected to prove by the witness, in answer to said last question, that subsequent to the issuance of said warrant the school board, with full knowledge of the facts, ratified and confirmed the warrants alleged to be forged, by ordering same to be paid. The last question is objectionable because it sought of the witness his opinion as to whether the subsequent payment of the warrant, was not a ratification of *152the warrant. We are furnished with no authority, and we know of none, which sustains the contention that the payment of a warrant alleged to be forged, can condone or ratify the forgery so as to make a condonation or ratification a defense to the alleged forgery in a criminal prosecution for the said alleged forgery. The authorities cited by defendant relate to the effect of a ratification of a
forgery upon civil rights in civil actions. There was no error in the ruling of the court. State v. Tull, 119 Mo. 421, 24 S. W. Rep. 1010.
W. A. McRae was introduced by the State as a witness and testified that he succeeded Wooldridge in the office of county superintendent; that he taught school in the ' county for six years under Wooldridge; that he was pretty familiar with his handAvriting; that he also had IcnOAvn E. P. Melvin about five years; that he had been a member of the school hoard since Avitness Avas superintendent, that he Avas by E. P. Melvin’s Avriting as he was by Wooldridge’s Avith reference to knowing it. He was shoAvn Avarrants Nos. 69 and 85 Avhich had been introduced in eA’idence and asked to examine the name E. P. Melvin in the body of the Avarrant, and the same name in the loAA'cr right hand corner in each of these warrants, and asked (a) Avhethcr either of these names compared with the signature of E. P. Melvin as he knew it, and if so AA’hich compared the closest, and (b) if he saw any difference in the name Melvin as it appeared in the body of the Avarrant and the signature of Melvin as he kneAV it. The defendant objected to these questions and the ruling of the court overruling the objections forms the basis of the sixteenth, seventeenth, eighteenth and nineteenth assignments of error. The objections urged to the first of these questions AA’cre that they called for the opinion of the wit*153ness who was not shown to be an expert, and upon the ground that the jury would be as able to compare the names as the witness, and that the question would bring the same answer as the question which looks the most like Melvin’s signature. The objection to the last question was that the name Melvin in the body of the warrant did not purport to be the writing of Melvin, and that it was irrelevant and immaterial. We do not see the relevancy or materiality of the evidence solicited by these questions. There Aims no issue upon or dispute about the writing of the name E. P. Melvin in the body of these warrants*. The defendant stated in his testimony that he wrote-MeMn’s name in the body of the Avarrant No. 85, and that it Avas a part'of his duty as superintendent to fill out laAvful warrants. Both warrants 69 and 85 were lawful Avarrants signed by E. P. Melvin as chairman. While the questions seem to be immaterial Ave do not see how the defendant Avas injured by them, or by the answers to them. We, therefore, do not think these assignments present any reA’ersible error:
The State offered in evidence the minute book of the school board from page 185 to 397, AAdiich book went out of use in January, lfl(K), and also the minute book of said board used immediately subsequent to the former from page one to line 13 of page seven, which portions of said books the witness McRae, aaJio succeeded Wooldridge as superintendent, testified were in the liandAvriting of Wooldridge. The State Attorney offered this evidence for the purpose of showing the handwriting of Wooldridge, and for the purpose of showing the alleged forgery of the school Avarrant. This eAudence was objected to on the grounds that it was irrelevant and immaterial, and would unnecessarily enounfber the record. Section 1121 of Revised Statutes of 1892, provides: “Comparison of a dis*154puted writing, with any writing proved to the satisfaction of the judge to be genuine, shall be permitted to be made by witnesses; and such writings, and the evidence of witnesses respecting the same, may be submitted to the jury, or to the court, in cáse of a trial by the court, as evidence of the genuineness, or otherwise, of the writing in dispute.” The question of the competency of this evidence was not directly raised in the court below, but in view of its importance we have examined it. The contention here is that the quoted section does not apply to criminal cases. It is one of the sections taken from the English Common Law Procedure Act of 1854.
In Regina v. Aldridge, 3 F. & F. 781, it was held that the corresponding section in the Common Law Procedure Act, did not apply to criminal trials. Other provisions of the English statute as originally enacted, confined the section to civil cases, but after the decision mentioned an act was passed extending the section to criminal cases. 3 Wigmore on Evidence, note 1, section 2016; Note 62 L. R. A. 831.
It is a general rule that the principles applicable to the admissibility of evidence are substantially the same in civil and criminal cases. 12 Cyc. 390; Best's Principles of Evidence, section 94. There are no express words in our statute limiting its application to civil cases, though many of the sections of the Revised Statutes relating to the admissibility of evidence undoubtedly could only apply to civil cases. In the case of Myers v. State, 43 Fla. 500, ...... South. Rep......., this court applied one of the sections taken from the Common Law Procedure Act to that case. Our statute as originally enacted contained no language limiting it to civil cases, as did the English statute, and as the statute as included in the Revised *155Statutes quoted above is broad enough to embrace both civil and criminal cases, prescribing a general rule of evidence we think it is applicable to both classes of cases. In State v. Hastings, 53 N. H. 452, this section was considered as embodying the most correct principles in regard to the. much mooted question of the comparison of handwriting, and applied in that case. The curious student is referred to 1 Greenleaf on Evidence (16th ed.) section 581, text and note 2; Best on Ev. (Chamberlayne) 240, and note 1; People v. Molineux, 163 N. Y. 264 — and 322 to 330, 61 N. E. Rep. 286. and State v. Farrington, 90 Iowa 673, 57 N. W. Rep. 606, for a discussion of the point in this case, as well as the many phases of this question.
In New York it was held that under a statute very similar to ours it was competent to give in evidence writings proved to be in the handwriting of the person whose signature the one in question purports to be for the purpose of comparison, but that it Avas not competent to admit in evidence writings of persons other than those of the person AA'hose signature is in question e. g., the Avritings of an alleged forger. Peck v. Callaghan, 95 N. Y. 73. This ruling avhs followed in Tennessee Ainder a similar statute. Franklin v. Franklin, 90 Tenn. 44, 16 S. W. Rep. 557; Powers v. McKenzie, 90 Tenn. 167, 16 S. W. Rep. 559. But in England the statute was construed more liberally. It Avas held that under its provisions it was proper to admit in evidence for the purpose of comparison, not only the genuine Avritings of the party Avhose signature was alleged to be forged, but the genuine writings of the alleged forger. Cresswell v. Jackson, 2 F. & F. 24; Cresswell v. Jackson, 4 F. & F. 1. See, also, Cobbett v. Kilminster, Ib. 490. The first decision Avas rendered in 1860, and as Ave adopted the statute after it had been so con*156strued, we are bound by that construction. The same view is entertained in Missouri. St. Louis National Bank v. Hoffman, 74 Mo. App. 203. See, also, State v. Goddard, 146 Mo. 177, 48 S. W. Rep. 82. The objection that this writing was not satisfactorily proven to be that of Wooldridge ivas not raised by the court below. There was evidence on this point given by McRae, not disputed by defendant when he was on the stand, and, moreover, there was a distinct admission by him that much of it was in his handwriting. There was no motion made to exclude the portions of the writings which were not admitted to be in his handwriting. The objection that this evidence would unnecessarily encumber the record is not urged here. We do not think the contention of the defendant is tenable.
The twenty-third assignment of error is not sustained because there was no objection made to the evidence offered and exception taken to the ruling of the trial court in admitting it.
The twenty-fourth assignment of error is based on the ruling of the court in admitting in evidence over the objection of defendant, page 102 of the warrant-registry book. The State offered the evidence to show an. intent to defraud by Wooldridge in his failure to post warrant No. ÍK> and other warrants. McRae testified that the offered page was in his handwriting; that when he came into office the hook ivas not posted to date; that the warrants dated December 22nd were posted by him; that the book shows the warrants drawn at each session of the board. It was the duty of the superintendent to post the warrants in this book. If Wooldridge failed to post the warrant described in the indictment, which the evidence tended to prove, ive can not say that such an omission of *157duty, might not tend to prove a fraudulent intent. Sections 239 and 242, paragraph 9, Rev. Stats. of 1892. If it did not have this effect, it was harmless to the defendant. We discover no error in the ruling.
Assignments twenty-four, twenty-five and twenty-seven have been examined, but we discovered no reversible error.
The thirtieth, thirty-third, thirty-fourth and thirty-fifth assignments are based on the action of the court in overruling defendant’s objection to the introduction in evidence of certain warrants numbered 97, 99, 196, 104 and 94. As to warrants 97 and 99, it was objected below that the evidence was irrelevant and immaterial. Melvin testified that the signatures purporting to be his, are not his signatures, and that the handwriting resembled Wooldridge’s. There was also other evidence tending to show that these warrants were illegal, and that they, with warrant No. 96, were parts of a general scheme to defraud by Wooldridge. They were, therefore, relevant. Wallace v. State, 41 Fla. 547, text 562, 26 South. Rep. 713; Smith v. State, 29 Fla. 408, text 421, 10 South. Rep. 894. As to warrants 196, 104 and 94, W. H. Milton, a banker, testified that he; was familiar with Wooldridge’s and Melvin’s handwriting; that he believed the signature A. J. Wooldridge on left hand lower corner of each was that of the defendant. The State Attorney did not announce the purpose he had in view in introducing this evidence. We think, however, it was at least competent for the purpose of comparison, with the disputed signature to warrant No. 96, described in the indictment. The foregoing remarks dispose of the thirty-sixth and thirty-seventh assignments of error.
*158Tlie thirty-eighth and thirty-ninth assignments of error are based on the action of the trial judge in permitting the State to ask James A. Finlayson, the sheriff, the question: “Do you know whether or not any reward was offered for his arrest (referring to the arrest of Mr. Wooldridge),” and the refusal to strike out the answer: “There was a reward of one hundred dollars for the arrest of A. J. Wooldridge.”
The forty-first and forty-second assignments of error are based on the overruling by the court of defendant’s objections to two proclamations of the Governor, and the envelopes in which they were sent to the sheriff, offering a mvard of one hundred dollars for the apprehension and comdction of A. J. Wooldridge, the defendant, one dated March 26th, 1901, the other dated April 5th, 1901. . Mr. Finlayson, the sheriff, testified that he had received a good many communications from the Governor; that the signatures resembled that of the Governor, and' that he Avas not acquainted Avilh the GoA'ernor’s handAvriting except as he had received it. The only objections made in the court below to the questions embraced in the thirty-eighth and thirty-ninth assignments are that they Avere immaterial and irrelevant to the issue involved. The objections to the proclamations and the offer of reward were, that the proclamations are dated before the capiases for the arrest of Wooldridge Avere delivered to the sheriff; that the proclamations are not attested by the Secretary of Sftite, and Avere riot under seal of the State; that no proof of the execution of them by the Governor had been offered; that the signature, of W. S. Jennings had not been proven ; and that they Avere irrelevant and calculated to prejudice the defendant. The two porclamations purported to be signed by W\ fb Jennings, Governor of Florida, the *159envelopes in which they were sent, were directed to the sheriff of Jackson county, Marianna, Florida. The capiases, five in number, were delivered to the sheriff, June 7th, 1901. The sheriff testified that the defendant had lived at Sneads, Florida, for several years prior to January 1st, 1901; that he did not know where the defendant was from the latter part of January, 1901, to the time he was delivered to him (in 1903) ; that he made search for him and could not locate him anywhere in this (Jackson) county. McRae testified that about January 12th, 1901, TV. Y. ■ Knott, State Auditor, came to Jackson county to examine the books of the county officials; that he audited the books of the county superintendent, during his stay of eight or nine days, and made a report of his investigation of said books to the school board, about the last of January. The defendant, himself, testified that in 1900 he was living at Sneads in Jackson county; that he had not been living there continuously since 1900; that he .left Jackson county to go to Texas, and had been most of the time since 1900, in Texas and Indian Territory; that he left Jackson county in January, 1901, and did not take any of his family with him; that his son was with him part of the time; that he came back to Jackson county in 1903, because his family were in that county, and liis health bad, and he was not doing much in Texas; that he knew he was indicted when he came back, and was on his way back when he was arrested; that he wrote to persons in Jackson county, giving his address as TV. A. Jackson, and that he guessed “the reason he assumed the name TV. A. Jackson was to prevent any of them from locating him;’’ that he knew the auditor, TV. Y. Knott, was examining his books before lie left, aiyl that the parties he wrote to were his attorneys, members of his family, and two personal friends.
*160■ The only purpose the State-could have had in introducing the evidence objected to, under the four foregoing assignments was to show that the defendant was evading a prosecution by flight or concealment under the authority of Carr v.' State, 44 Fla. 11, 34 South. Eep. 892, and Gray v. State, 42 Fla. 174, test 179, 28 South. Rep. 53 Theme is authority holding that such evidence may be introduced for this purpose. State v. Lucey, 24 Mont. 295,......Pac. Rep.......; State v. Foster, 8 La. Ann. 290; People v. Ogle, 104 N. Y. 511, 11 N. E. Rep. 53. We think the inevitable inference from the defendant’s own testimony is that he left Jackson county in January, 1901, for the purpose of concealment, knowing that his books were being investigated. He gave no other reasonable explanation of his absence. The evidence, introduced could have had no other effect, and even though some of these rulings may have been erroneous, they were not such as under the circumstances would justify a reversal of the case. State v. Pancoast, 5 N. Dak. 514, 67 N. W. Rep. 1052, S. O. 35 L. R. A. 518; State v. Woodruff, 47 Kan. 151, 27 Pac. Rep. 842, S. O. 27 Am. St. Rep. 285.
There are a. number of other assignments of error. They have each been articulately examined, and we discover no reversible error under any one of them. The evidence amply sustains the verdict.
The judgment is affirmed.
Taylor, P. J., and Cockrell, J., concur.
Whitfield, C. J., and Carter and Shackleford, JJ., concur in the opinion.